NOYES, Circuit Judge.
In our opinion the American was at fault primarily for failing to observe properly the St. Patrick. The day *595was clear and there was nothing to interfere with navigation. The American was executing a turning movement to get into- her pier and was lying across the river. She knew that the Staples which preceded the St. Patrick, was, after an exchange of signals, passing under her stern. She saw or should have seen the St. Patrick following the same course, Under the circumstances she should have used especial caution to give the St. Patrick room to pass. Apparently she might have given plenty by putting her engines ahead sooner. Instead, she did nothing to avoid the collision. Indeed the weight of the testimony is to the effect that she backed and brought it about directly. The American is held liable.
We think that the St. Patrick was not negligent in attempting to pass under the stern of the American. It is true that when her first signal was unanswered she might have gone around the American’s bow. But she was not obliged to do so. It was manifest that the Staples was to pass by the stern by agreement and the St. Patrick was so close behind that she was justified in thinking that she might safely do the same. Moreover she had the right to assume that the American would make way for the Staples by going ahead. If the American had done so the St. Patrick would only have embarrassed her by attempting to cross her bow.
We have had doubt whether the St. Patrick was not guilty of “close shaving.” Regarding only the distances stated, it would seem that she might have gone somewhat nearer the Brooklyn shore and thus have avoided the collision. But her master testified that he went as near as safety would allow and there is no substantial testimony to the contrary. Upon the whole we reach the conclusion that the charge is not established. We think, also, that the other charges of negligence on the part of the St. Patrick are not well founded.
The decree of the District Court is affirmed with interest and costs.